UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF NEW YORK

 

Douglas C Palmer Theodore Roosevelt Federal Courthouse
Clerk of Court Emanuel Cellar Federal Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201
Brenna Mahoney (718) 613-2270
Chief Deputy
Alfonse D’Amato Federal Courthouse
Carol McMahon 100 Federal Plaza
Chief Deputy Central Islip, NY 11722
(718) 613-2270
NOTICE OF DEFICIENCY
April 10, 2019 FILED
Brandon Griffith (#18-B-2559) us il CLERK'S OFFICE
Attica Correctional Facility .S. DISTRICT COURT E.D.N.Y.
639 Exchange Street * = APR Yd aid ok
Box 149

Attica, NY 14011 LONG ISLA “iG
No-CV- 07 BO (IF BR YSILY ND OFFICE

Dear Mr. Griffith:

This correspondence is in response to your Amended Complaint which was received by the
Court on April 5, 2019. The papers are deficient as papers including complaints, petitions, motions or
any other document, cannot be filed without an original signature pursuant to Rule 11 of the Federal
Rules of Civil Procedure. Your original signature is required on the last page of your amended
complaint.

Sincerely,

Douglas C. Palmer
Clerk of Court

 

Enc.
Copy mailed to litigant 4/10/19
